Citation Nr: 1812483	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2016, the Board remanded the Veteran's claim for further evidentiary development.  The case has been returned to the Board for further appellate proceedings.

Although the Veteran initially requested a Travel Board Hearing, he later cancelled his request in January 2015 and as such his request is considered withdrawn.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the thoracolumbar spine is related to active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Here, the Veteran claims that his degenerative arthritis of the thoracolumbar spine is related to his military service.  Specifically, he asserts that during his military service, he injured his back after a wall locker fell on him while he was moving furniture.

The evidence establishes that the Veteran has a current low back disability.  An April 2014 VA examination report contained a diagnosis of degenerative arthritis of the thoracolumbar spine.  Degenerative disc disease of the lumbosacral spine was diagnosed as early as in January 2003 by the Veteran's VA treating physician, also as result of imaging studies.  

Review of the Veteran's service treatment records (STRs) confirms that he received treatment in August 1974, with a complaint of back pain, specifically mid lateral back, after a wall locker fell on the Veteran's back while he was moving it.  Another August 1974 STR shows that the Veteran was diagnosed with a muscle strain and placed on light duty for 10 days after sustaining an injury while moving furniture. 

Subsequently, in September 1977, the Veteran filed a claim for service connection for a back disability.  In November 1977, the Veteran was notified that his claim was denied for failing to appear for a scheduled examination.

In an August 1999 VA primary care note, the Veteran reported a history of back pain.  The clinician instructed the Veteran to obtain his medical records in regards to his back problem and instructed the Veteran to take Tylenol until then. 

In a September 2002 primary care outpatient note, the clinician ordered x-rays of the lumbosacral spine and sacroiliac joints.  The Veteran reported chronic back pain and also reported that he has self-medicated for his lower back pain. 

In an August 2004, statement in support of claim, the Veteran stated that ever since his in-service injury, he has had problems with his lower back. 

In a September 2004 statement from Mr. E.M.T., he stated that he was aware of the Veteran's back pain during his active duty military service and from after he was discharged.  Mr. E.M.T. also stated that he is aware that the Veteran currently suffers from back pain.  Mr. E.M.T. stated that he witnessed the Veteran sleeping on the floor in fetal position in efforts to relieve his back pain.  Mr. E.M.T. also stated that he noticed that the Veteran would become depressed and not eat or sleep because of the intensity of his back pain.

In an April 2014 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the spine and listed date of diagnoses as 1974.  The Veteran reported that he hurt his back in service while moving the foot lockers and that he has had chronic pain since the injury.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's recent imaging revealed only mild degenerative changes and no evidence of old trauma.  

In a June 2016 VA medical opinion, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner reasoned that in 1974, the Veteran was seen for an upper back injury, not the lower back, and that there is no subsequent treatment or issues with his back until 20 years after military service in the 1990s.  The examiner noted that she had taken the Veteran's lay statements into account in formulating her opinion. 

Although the physician who provided the June 2016 VA medical opinion noted that she took the Veteran's lay statements into account, the Board finds that neither the June 2016 VA physician or the April 2014 VA examiner fully addressed the Veteran's contention of back pain since his in-service injury or his reports in VA treatment records that he had been self-medicating his back pain.  Rather, the examination reports appear to focus on a supposed lack of evidence of treatment between the Veteran's in-service injury and his current back disability diagnoses.  The opinions, consequently, do not provide a clear explanation as to why current back disability is not at least as likely as not etiologically related to the Veteran's in-service back injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, to the extent that June 2016 opinion indicated that it was not possible to attribute current disability to in-service injury, given a supposed gap of 20 years in the record, the opinions have not foreclosed the possibility that the Veteran's low back disability is the result of his in-service injury.  Moreover, the Veteran provided a statement from Mr. E.M.T., who stated that he was aware of the Veteran's in-service back pain and his subsequent back pain over the years, which further supports that the Veteran had continuous symptoms from the time of the in-service back injury.

After weighing the evidence, the Board finds that based on the competent and credible evidence of back pain continuing since service, including lay assertions of the continuing back pain supported by evidence of reports of such continuing pain to healthcare providers, a sufficient nexus has been established between the Veteran's degenerative arthritis of the thoracolumbar spine, and his in-service back injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

The evidence is thus at least evenly balanced as to whether the Veteran's current degenerative arthritis of the thoracolumbar spine is related to his in-service back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis of the thoracolumbar spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


